--------------------------------------------------------------------------------

Exhibit 10.18
 
FARMERS & MERCHANTS BANK OF CENTRAL CALIFORNIA
 
DEFERRED COMPENSATION PLAN
 
1.
Purpose of the Plan.  The purpose of the Farmers & Merchants Bank Deferred
Compensation Plan is to recognize the valuable services performed by key
employees and directors (collectively “Employees”) and encourage each Employee’s
continued employment or participation (in the case of a director) by providing
an opportunity to defer a certain portion of compensation payable to him or
her. The provisions of this Plan have been amended and restated effective as of
January 1, 2009.

 
2.
Definitions.  As used in this Plan, the following terms shall have the meanings
indicated below:

 
“Bank” shall mean Farmers & Merchants Bank of Central California and any of its
subsidiaries.
 
“Board of Directors” shall mean the Board of Directors of the Bank.
 
“Committee” shall mean the Personnel Committee of the Board of Directors or such
other committee that the Board of Directors may designate from time to time.
 
“Change of Control” means a change of control of the Holding Company. Such a
Change of Control  will be deemed to have occurred immediately before any of the
following occur: (i) individuals, who were members of the Board of Directors of
the Holding Company immediately prior to a meeting of the shareholders of the
Holding Company which meeting involved a contest for the election of directors,
do not constitute a majority of the Board of Directors of the Holding Company
following such election or meeting, (ii) an acquisition, directly or indirectly,
of more than 35% of the outstanding shares of any class of voting securities of
the Holding Company by any Person, (iii) a merger (in which the Holding Company
is not the surviving entity), consolidation or sale of all, or substantially
all, of the assets of the Holding Company, or (iv) there is a change, during any
period of one year, of a majority of the Board of Directors of the Holding
Company as constituted as of the beginning of such period, unless the election
of each director who is not a director at the beginning of such period was
approved by a vote of at least a majority of the directors then in office who
were directors at the beginning of such period.  If the events or circumstances
described in (i)-(iv), above, shall occur to or be applicable to the Bank, then
such Change of Control shall be deemed for all purposes of this Plan to also be
a “Change of Control” of the Holding Company.  For purposes of this Plan, the
term “Person” shall mean and include any individual, corporation, partnership,
group, association or other “person”, as such term is used in Section 14(d) of
the Securities Exchange Act of 1934, other than the Holding Company, the Bank,
any other wholly owned subsidiary of the Bank or any employee benefit plan(s)
sponsored by the Bank or other subsidiary of the Holding
Company. Notwithstanding the foregoing, a Change of Control shall not be deemed
to have occurred unless the change also constitutes the occurrence of a “change
in control event,” as defined in Treasury Regulation Section 1.409A-3(i)(5),
with respect to the Employee.
 
“Compensation” shall mean all salary, directors’ fees, bonuses and incentive
compensation paid to the Employee by the Bank in cash, including amounts
deferred, but not including amounts payable under the Executive Retirement
Plan.  All other forms of compensation shall be disregarded for purposes of this
Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
“Disability”  means when an Employee (i) is unable to engage in any substantial
gainful activity by reason of any medical determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is by reason of  any
medical determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of
Bank.  Disability shall be determined by a physician acceptable to both the Bank
and the Employee, and shall be interpreted to comply with the definition of
“disability” under Section 409A and the regulations thereunder.
 
 “Election of Deferral” shall mean a written notice filed by the Employee with
the chief financial officer of the Bank in substantially the form attached
hereto specifying the amount of Compensation to be deferred.
 
 “Normal Retirement Age” shall mean the date an employee attains the age of
sixty-five (65) or a director attains the age of seventy-five (75).
 
“Holding Company” means Farmers & Merchants Bancorp.
 
“Plan” shall mean the Farmers & Merchants Bank of Central California Deferred
Compensation Plan as set forth in this document, as successor of any prior plans
of the same name, and as the same may be amended or supplemented from time to
time.
 
“Retirement Date” shall mean the day on or after the Employee’s Normal
Retirement Age when the Employee’s Employment is Terminated.
 
“Termination of Employment” or “Employment is Terminated” shall mean the
Employee has a separation from service with the Bank for any reason, voluntary
or involuntary, other than death, as defined under Treasury Regulation Section
1.409A-l(h).  Subject to the foregoing, whether a separation from service has
occurred is determined based on whether the facts and circumstances indicate
that the Bank and the Employee reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
the Employee would perform after such date (as an employee or independent
contractor) would permanently decrease to no more than 20 percent of the average
level of bona fide services performed over the immediately preceding 36-month
period (or the full period in which the Employee provided services to the Bank
if the Employee has been providing services for less than 36 months). An
Employee will not be deemed to have experienced a separation from service if
such Employee is on military leave, sick leave, or other bona fide leave of
absence, to the extent such leave does not exceed a period of six months or, if
longer, such longer period of time during which a right to re-employment is
protected by either statute or contract. If the period of leave exceeds six
months and the individual does not retain a right to re-employment under an
applicable statute or by contract, the separation from service will be deemed to
occur on the first date immediately following such six-month period. If an
Employee provides services for the Bank as both an employee and as a director,
to the extent permitted by Treasury Regulation Section 1.409A-1(h)(5) the
services provided by such Employee as a director shall not be taken into account
in determining whether the Employee has experienced a separation from service as
an employee, and the services provided by such Employee as an employee shall not
be taken into account in determining whether the Employee has experienced a
separation from service as a director.
 
3.
Deferred Compensation.  The Board of Directors shall have the sole discretion to
determine whether the Employee is eligible to participate in the Plan.
Commencing on the date when an eligible Employee executes his first Election of
Deferral, and continuing through the date on which the eligible Employee’s
Employment is Terminated because of his or her death, retirement, Disability, or
any other cause, the Employee may elect to defer into his or her account the
amount set forth in the Election of Deferral, which the Employee would otherwise
be entitled to receive from the Bank in each calendar year, subject to any
changes made to the Election of Deferral in accordance with this Plan.

 
 
2

--------------------------------------------------------------------------------

 
 
The amount of Compensation selected for deferral by the Employee pursuant to an
Election of Deferral is referred to as the “Annual Deferral Sum”. The amounts of
Compensation actually deferred are hereinafter collectively included as the
“Deferred Amounts”. The Employee’s Deferred Amounts shall be credited to the
Employee’s Deferred Compensation Account as of the dates such Deferred Amounts
would, but for such deferral, be payable to the Employee.
 
The eligible Employee may elect an Annual Deferral Sum hereunder by filing an
Election of Deferral Notice.  An Election of Deferral must be filed at least ten
(10) days prior to the beginning of the calendar year in which the services for
which such compensation will be paid will be performed and, with respect to base
salary, shall be effective with the first pay period of the calendar year
following the filing thereof.
 
In the first year for which the Employee is determined by the Board of Directors
to be eligible to participate in the Plan, as determined in accordance with
Treasury Regulation Section 1.409A-2(a)(7)(ii) and the “plan aggregation” rules
provided in Treasury Regulation Section 1.409A-1(c)(2), an Election of Deferral
must be filed within thirty (30) days after the Employee becomes eligible and
shall only be effective with respect to compensation attributable to services to
be performed after such election.  If an Election of Deferral made in accordance
with this Section 3 relates to compensation earned based upon a specified
performance period, the amount eligible for deferral shall be equal to (i) the
total amount of compensation for the performance period, multiplied by (ii) a
fraction, the numerator of which is the number of days remaining in the service
period after the Employee’s Election of Deferral is made, and the denominator of
which is the total number of days in the performance period.
 
The Employee may elect to defer a maximum Annual Deferral Sum of one hundred
percent (100%) of base salary and one hundred percent (100%) of any incentive
bonus. A minimum Annual Deferral Sum shall be one percent (1%) of Compensation,
which minimum may be changed from time to time by the Bank.
 
4.
Deferred Compensation Account.  The Bank shall establish a Deferred Compensation
Account on its books for the Employee. Incremental Employee deferrals will be
credited to this account and, for those Employees participating in the rabbi
trust, transferred to the rabbi trust established under Section 18, no less
frequently than monthly. An Employee shall be entitled to the amount set forth
in the Deferred Compensation Account applicable to him or her, subject to the
terms and conditions of this Plan, including the payment rules set forth in
Section 8.

 
5.
Earnings on Account Balances.  The Bank and the Employee agree that Deferred
Amounts will be self-directed by each individual participating
Employee.  Accordingly, the Bank shall have no responsibility for the Employee’s
investment decisions or results, nor provide any assurances that amounts
actually deferred will not incur investment losses up to and including all
amounts deferred.

 
Deferred amounts may either be (i) transferred to the rabbi trust established
under Section 18 and invested according to the options provided in the trust, or
(ii) be maintained in the Bank and receive interest based upon a market rate
index approved by the Committee.
 
Earnings will be credited to each Employee’s Deferred Compensation Account
balance, and, for those Employees participating in the rabbi trust, transferred
to the rabbi trust established under Section 18, at the end of each calendar
month. Earnings shall be posted (i) based upon the previous month’s trust
account statement, or (ii) for those Employees electing to have the money
retained in the Bank, as of the last day of each month.
 
6.
Statement of Accounts. The Bank shall provide to the Employee, within sixty (60)
days after each calendar year-end, a statement setting forth the Employee’s
Deferred Compensation Account balance.

 
 
3

--------------------------------------------------------------------------------

 
 
7.
Accounting Device Only.  The Deferred Compensation Account is solely a device
for measuring amounts to be paid under this Plan.  It is not a trust fund of any
kind.  The Employee is a general unsecured creditor of the Bank for the payment
of benefits.  The benefits represent the mere promise of the Bank to pay such
benefits. The Employee’s rights are not subject in any manner to anticipation,
alienation, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by the Employee’s creditors.

 
8.
Payment.

 
 
a.
Retirement.  Upon the Employee attaining his or her Retirement Date (i.e.,
Termination of Employment at or after Normal Retirement Age), the Bank shall pay
the Employee’s Deferred Compensation Account in accordance with the Employee’s
Election on the attached Payment Election.

 
 
b.
Disability.  If Employee’s Termination of Employment is due to Disability, the
Bank shall pay the full amount of the Employee’s Deferred Compensation Account
in accordance with the Employee’s Election on the attached Payment Election for
a Retirement under subsection a. above (if Termination of Employment is at or
after Normal Retirement Age) or as elected on Appendix B for a Termination under
subsection e. below (if Termination of Employment is before Normal Retirement
Age), notwithstanding any contrary election on Appendix B.

 
 
c.
Death.  Notwithstanding any distribution election, in the event of the
Employee’s death the Bank shall pay the balance in the Employee’s Deferred
Compensation Account in one lump sum to the Employee’s designated beneficiary
(the “Beneficiary”), in accordance with the last such designation received
pursuant to Section 10 by the Bank from the Employee prior to death.  The lump
sum payment shall be made within sixty (60) days following the Employee’s death.

 
 
d.
Change of Control.  In the event of a Change of Control, the Bank shall pay the
full amount of the Employee’s Deferred Compensation Account in a lump sum
immediately prior to the Change of Control.

 
 
e.
Termination.  In the event of the Employee’s Termination of Employment with the
Bank before Normal Retirement Age, the Bank shall pay the Employee’s Deferred
Compensation Account in accordance with the Employee’s Election on the attached
Payment Election.

 
 
f.
In Service Distribution.  The Bank may provide the Employee with the option to
elect to receive payments of his or her Deferred Compensation Account balance as
an in service distribution, notwithstanding his or her continued employment with
the Bank. The Employee’s election to receive an in service distribution must be
made in writing on the attached Payment Election and in accordance with the
requirements of Section 409A and such procedures as shall be established by the
Bank. Should a  payment event occur prior to any scheduled in service
distribution date that would trigger a distribution under subsections a, b, c, d
or e above, all amounts subject to a scheduled in service distribution election
shall be paid in accordance with such other applicable provisions of the Plan
and not in accordance with the in service distribution election.

 
9.
Hardship Withdrawal.  In the event the Employee suffers an unforeseen financial
emergency, as defined hereafter, the Bank may, if it deems advisable in its sole
and absolute discretion, distribute to or utilize on behalf of the Employee as a
hardship benefit (the “Hardship Benefit”) a portion of the Employee’s account.
The Bank shall have exclusive authority to determine whether to make a hardship
distribution, and the Bank’s decision shall be final and binding on all parties.
Any hardship distribution shall, like all distributions, reduce the amounts
available for subsequent distributions and be deducted from the Employee’s
Deferred Compensation Account. The Employee shall apply for such a Hardship
Benefit in writing and shall provide such additional information as the Bank
shall require. For purposes of this Section, “unforeseen financial emergency”
means an immediate and heavy financial need caused by an unforeseeable
emergency, as described in Treasury Regulations Section 1.409A-3(i)(3),
resulting from (a) an illness or accident of the Employee, the Employee’s
spouse, the Employee’s Beneficiary or the Employee’s dependent (as defined in
Code Section 152 without regard to paragraphs (b)(1), (b)(2) and (d)(1)(B)
thereof), (b) a loss of the Employee’s property due to casualty, or (c) such
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Employee, all as determined by the Bank
based on the relevant facts and circumstances:

 
 
4

--------------------------------------------------------------------------------

 
 
 
(a)
the need to pay for medical expenses, including non-refundable deductibles, as
well as for the cost of prescription drug medication;

 
 
(b)
the need to pay for the funeral expenses of the Employee’s spouse, the
Employee’s Beneficiary or the Employee’s dependent (as defined in Code Section
152 without regard to paragraphs (b)(1), (b)(2) and (d)(1)(B) thereof); or

 
 
(c)
the imminent foreclosure of or eviction from the Employee’s principal residence.

 
No distribution shall be made pursuant to this Section to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Employee’s assets, to the extent
the liquidation of such assets would not cause severe financial hardship, or by
cessation of deferrals under the Plan.  Distributions under this Section must be
limited to the amount reasonably necessary to satisfy the emergency need (which
may include amounts necessary to pay federal, state, local or foreign income
taxes or penalties reasonably anticipated to result from the distribution).  Any
distribution under this Section shall be limited to the lesser of either: (a)
the amount designated by the Employee as a requested Hardship on a form approved
by the Bank, or (b) Fifty Percent (50%) of the Employee’s Deferred Compensation
Account.
 
10.
Beneficiary Designation.  The Employee shall have the right, at any time to
submit a Beneficiary Designation Form designating primary and contingent
beneficiaries to whom payment under this Plan shall be made in the event of
death prior to complete distribution of the benefits due and payable under the
Plan. Each Beneficiary designation shall become effective only when receipt
thereof is acknowledged in writing by the Bank. The Employee’s Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Employee or if the Employee names a spouse as beneficiary and the marriage
is subsequently dissolved.  If the Employee dies without a valid beneficiary
designation, all payments shall be made to the Employee’s estate.

 
11.
Assignment of Rights.  Neither the Employee nor any designated Beneficiary shall
have any right to sell, assign, transfer, or otherwise convey the right to
receive any payments hereunder without the prior written consent of the Bank.

 
12.
Domestic Relations Orders.  Notwithstanding any other provision of this Plan
regarding the time or form of payment to the contrary, the Committee may in its
sole discretion pay, or direct payment of all or any portion of the Employee’s
Deferred Compensation Account directly to an alternate payee in order to comply
with a domestic relations order (“DRO”) as defined in Code Section
414(p)(1)(B).  The Committee may, but is not required to, establish regular
procedures for reviewing and commenting on draft DROs before issuance by the
family court and for advising the Employee and alternate payee regarding the
changes which are required in a DRO issued by the court to make it acceptable to
the Plan.  To facilitate any payment to be made in compliance with a DRO, the
Committee shall have the right, but shall not be required, to establish a
separate account for the alternate payee and may, but shall not be required, to
allow the alternate payee to self-direct the deemed investment thereof subject
to such conditions as it deems appropriate.  Any payment made under this Section
to an alternate payee shall reduce the Deferred Compensation Account of the
Employee by the amount thereof, and shall fully discharge the Bank’s obligation
under this Plan or otherwise with respect to such amount.  No payment made by
the Bank to an alternate payee with respect to an Employee shall constitute a
waiver of the Bank’s right to refuse to accept another DRO concerning any
remaining account of the Employee, nor shall the fact of such payment affect in
any way the applicability of this Section to any other Employee.   Any payments
made under a DRO to an alternate payee shall be net of any applicable
withholding.  This Section (and any DRO) shall be interpreted and applied in a
manner that complies with the applicable provisions of Section 409A of the Code
and the applicable regulations and other guidance promulgated thereunder.

 
 
5

--------------------------------------------------------------------------------

 
 
13.
Unfunded and Unsecured Obligation of the Bank.  The Bank is not required to
earmark or otherwise set aside any funds or other assets or in any way secure
payment of its obligations under the Plan.  Any asset which may be set aside by
the Bank for accounting purposes is not to be treated as held in trust for any
Employee or for his or her account.  Each Employee shall have only the rights of
a general, unsecured creditor of the Bank with respect to any of his or her
rights under the Plan.

 
14.
Claims Procedure.  Any claim pertaining to an Employee’s benefits under the Plan
shall be filed with the Chairman of the Personnel Committee of the Board of
Directors for the consideration of the Committee.  Written notice of the
disposition of a claim shall be furnished the Employee within 30 days after the
application therefore is filed.  In the event the claim is denied, the specific
reasons for such denial shall be set forth, pertinent provisions of the Plan
shall be cited and, where appropriate, an explanation as to how the Employee can
perfect his or her claim will be provided.

 
15.
No Contract of Employment.  Nothing contained herein shall be construed to be a
contract of employment for any term of years, nor as conferring upon the
Employee the right to continue to be employed by the Bank, in any capacity, nor
in any way vary the Bank’s policy of at-will employment. It is expressly
understood by the parties hereto that this Plan relates exclusively to deferred
compensation as set forth in this Plan.

 
16.
Construction of Plan.  Any payments under this Plan shall be independent of, and
in addition to, those under any other plan, program, or agreement which may be
in effect between the parties hereto, or any other compensation payable to the
Employee or the Employee’s designated Beneficiary by the Bank.  All legal issues
pertaining to the Plan shall be determined in accordance with the laws of the
State of California except as preempted by Federal law.

 
17.
Amendment and Termination.  The Bank shall have the right at any time to modify,
alter or amend this Plan, in whole or in part, provided that the amendment shall
not reduce any Employee’s interest in the Plan, calculated as of the date on
which the amendment is adopted. Upon Plan termination, the Bank may accelerate
the distribution of Deferred Compensation Account balances only in accordance
with the requirements of Section 409A and the regulations issued
thereunder.  The Bank reserves the right to change this Plan, including reducing
any Employee’s interest in this Plan in order to make such Plan compliant with
Section 409A.

 
18.
The Committee.

 
 
a)
The Committee shall, for the purpose of administering the Plan, choose a
secretary and an assistant secretary (either of whom is hereafter referred to as
“Secretary”) who shall keep minutes of the Committee’s proceedings and all
records and documents pertaining to the Committee’s administration of the Plan.
The Secretary may execute any certificates or other written direction on behalf
of the Committee. A majority of the members of the Committee shall constitute a
quorum.

 
 
b)
The Committee on behalf of the Employees shall be charged with the general
administration of the Plan and shall have all powers necessary to accomplish
those purposes including, but not by way of limitation, the following:

 
 
6

--------------------------------------------------------------------------------

 
 
 
-
to construe, interpret, and administer the Plan;

 
 
-
to make determinations under the Plan;

 
 
-
to establish a rabbi trust for the Plan and to deposit amounts determined under
Sections 4 and 5 into such trust established by the Committee (provided,
however, that notwithstanding anything in the Plan or other agreement to the
contrary, in no event shall a contribution be made to a trust for the purpose of
restricting assets to the provision of benefits under the Plan in connection
with a change in the financial health of the Bank or any affiliated entity in a
manner that would result in the inclusion of amounts in the gross income of the
Employees pursuant to Section 409A(b) of the Code);

 
 
-
to maintain the necessary records for the administration of the Plan; and

 
 
-
to make and publish such rules for the regulation of the Plan as are not
inconsistent with the terms hereof.

 
Decisions and determinations by the Committee shall be final and binding upon
all parties and shall be given the maximum deference allowed by law.
 
 
c)
The members of the Committee shall serve without bond and without compensation
(except for director fees) for their services hereunder. All expenses of the
Committee shall be paid by the Bank. The Bank shall furnish the Committee with
such clerical and other assistance as is necessary in the performance of its
duties. No member of the Committee shall be liable for the act or omission of
any other member of the Committee, nor for any act or omission on his or her own
part, excepting only his or her own willful misconduct or gross negligence. The
Bank shall indemnify and hold harmless each member of the Committee against any
and all expenses and liabilities arising out of his or her membership on the
Committee, excepting only expenses and liabilities arising out of his or her own
willful misconduct or gross negligence.

 
19.
Section 409A.  This Plan is intended to be consistent with the provisions of
Section 409A of the Code and its provisions shall be interpreted consistent with
such intent.

 
 
a)
Distribution Elections.  If otherwise payable under the Plan, an Employee’s
Deferred Compensation Account balance shall be distributed as elected by
Employee on Appendix B for a Retirement under subsection a. of Section 8 (if
Termination of Employment is at or after Normal Retirement Age) or as elected on
Appendix B for a Termination under subsection e. of Section 8  (if Termination
of Employment is before Normal Retirement Age), or in accordance with the in
service distribution election, if any, elected by Employee on Appendix B,
provided that such elections have been made prior to the calendar year in which
the Employee performs the services for which the contributions to the Employee’s
Deferred Compensation Account are made (or otherwise in accordance with the
requirements of Section 409A), and in accordance with such procedures as shall
be established by the Bank.  If no such election has been made for the form of
distribution upon Termination of Employment, the Employee shall be deemed to
have elected to receive payment upon such payment event in a lump sum on the
later of (A) the 15th day of the month following the six-month anniversary of
the date of Termination of Employment or (B) January 15th of the year following
the date of Termination of Employment.  The Bank has the discretion to establish
sub-accounts for one or more Employees and to maintain separate payment
elections in respect of each such sub-account provided that such elections
comply with the payment election requirements of Section 409A.  The Bank also
has the discretion to permit changes in payment elections provided such changes
are made in accordance with the requirements of Section 409A and such procedures
as shall be established by the Bank.

 
 
7

--------------------------------------------------------------------------------

 
 
 
b)
Distributions To A Specified Employee.  Notwithstanding any provision to the
contrary in the Plan, a distribution to which an Employee would otherwise be
entitled upon a Termination of Employment will be delayed until one day
following the expiration of the six (6)-month period from the date of the
Employee’s Termination of Employment if the Bank in good faith determines that
the Employee is a “specified employee,” as defined in Section 409A and
regulations issued thereunder, at the time of such Termination of Employment,
and that the delayed commencement is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2).  In the event that a delay of any
payment is required under this provision, such payment shall be accumulated and
paid in a single lump sum on the delayed payment date, and any remaining
payments due under the Plan shall be paid in accordance with the normal payment
dates specified for them herein.

 
20.
Headings.  Headings and subheadings in this Plan are inserted for convenience or
reference only and are not to be considered in the construction of the
provisions hereof.

 
21.
Intent. To the extent that this Plan may be construed to be a plan maintained to
provide deferred compensation, it is intended to be limited to a “select group
of management or highly compensated employees” within the meaning of Section
201(2) of ERISA. The Plan is intended to be exempt from the participation,
vesting, funding, and fiduciary requirements of Title 1 of ERISA, to the fullest
extent permitted under the law. The Plan shall at all times be “unfunded” within
the meaning of ERISA.

 
22.
Gender and Number. Where the context permits, words in any gender shall, include
any other gender; words in the singular shall include the plural, and the plural
shall include the singular

 
IN WITNESS WHEREOF, the Bank has caused this Plan, as amended and restated, to
be duly executed this 5th day of November 2010.
 
FARMERS & MERCHANTS BANK OF CENTRAL CALIFORNIA
 

By:     /s/ Kent A. Steinwert     Chairman, President and C.E.O.              
By:     /s/ Stewart C. Adams, Jr.     Chairman of the Personnel Committee of the
Board

 
 
8

--------------------------------------------------------------------------------